Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending in this application.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 1/06/21 by the applicant have been received and fully considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 




Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. 10,854,311 B1 (“PATENT”).
Although the claims at issue are not identical, they are not patentably distinct from each other because the above indicated claims of the present application would have been obvious over, the above identified claims of “PATENT”, including the following claims:
For instance: 
Regarding independent claim 1,  A system, comprising: a memory component; and a processing device, included in the memory component, to: determine an operation to program data to a location in the memory component has failed;  and program the data to a different location in the memory component upon determining the operation has failed. (See claim 1 of “PATENT”).
Regarding dependent claim 9,  A method, comprising: determining, by a memory component of a memory sub-system, an operation to program data to a location in the memory component has failed;  and programming, by the memory component, the data to a different location in the memory component upon determining the operation has failed. (See claim 9 of “PATENT”).
Regarding dependent claim 15, A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: receive data to be programmed to a location in a memory component of a memory sub system;  determine an operation to program the data to the location in the memory component has failed;  and program the data to a different location in the memory component. (See claim 16 of “PATENT”).
The same analysis of dependent claims 2-8, 10-14 and 16-20 can be applied to claims 2-8, 10-15 and 17-20 of “PATENT”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879.  The examiner can normally be reached on Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HN/
March 13, 2020

/HIEN N NGUYEN/Primary Examiner, Art Unit 2824